 Case 8:20-cv-00043-SB-ADS Document 191-40 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3724




Summary Judgment Ex. 33a

                       Blevins Declaration
                                Exhibit A
        Case 8:20-cv-00043-SB-ADS Document 191-40 Filed 05/14/21 Page 2 of 3 Page ID
                                         #:3725

Schneider, Dani (CFPB)

From:                 Joseph Blevins
Sent:                 Thursday, February 11, 2021 1:27 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Request for immediate cancellation and refund
Attachments:          Scan0001.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Joseph Blevins
Date: Wed, Nov 15, 2017 at 5:20 PM
Subject: Request for immediate cancellation and refund
To: <docs@clientenrollment.com>


Please see the attached PDF document containing my request for immediate cancellation and refund of all services.
After cancelling services and refunding any payments made, please remove all of my information from your system.

Thank you,
Joseph Blevins



          Virus-free. www.avast.com




                                                                1
Case 8:20-cv-00043-SB-ADS Document 191-40 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3726
